                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR78

        vs.
                                                                       ORDER
STEVEN HERNANDEZ,

                       Defendant.


       This matter is before the Court on Defendant’s Motion to Reconsider Detention and
Proposed Plan of Release (Filing No. 35). The motion fails to set out the respective positions of
Probation and Pretrial Services and the Government. Upon review of the docket, the motion
further fails to set forth a release plan that reasonably assures the appearance of Defendant as
required and the safety of any other person or the community. For these reasons, the motion will
be denied without a hearing.
       Upon consideration,


       IT IS ORDERED that Defendant’s Motion to Reconsider Detention and Proposed Plan of
Release (Filing No. 35) is denied.


       Dated this 12th day of September, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
